RESOLUCIÓN
Vista la Solicitud de 22 de mayo de 1997 del Ledo. Juan E. Pérez Reilly para que sea readmitido al ejercicio del notariado, así como el informe favorable a dicha solicitud presentado el 8 de octubre de 1997 por la Directora de la Oficina de Inspección de Notarías, el Tribunal accede a la solicitud y se ordena la reinstalación del Ledo. Juan E. Pérez Reilly al ejercicio del notariado en el Estado Libre Asociado de Puerto Rico una vez éste halla cumplido con los trámites requeridos para dicho ejercicio.
*91Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señor Rebollo López y Señora Naveira de Rodón no intervinieron.
CFdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo